Title: To Thomas Jefferson from the Rev. James Madison, 28 December 1786
From: Madison, Rev. James
To: Jefferson, Thomas



Dear Sir
Williamsburg. Decr. 28th. 1786

Having just heard of Monsr. Quesnay’s Departure for France I have requested the Favor of him to take Charge of the Shells mentioned in a former Letter. I thought they would probably be acceptable to you, especially whilst in Paris, where the Science of Natural History has so many able Votaries. Monsr. Buffon in his celebrated Epoques speaks of Shells found in the highest Parts of  this Country, and so do you in your Notes. I will not pretend to controvert the Method you suggest of accounting for their Existence—but I have designedly sent a small Collection of similar Shells, taken from that immense Bed which you know lies within the Vicinity of this Place, and indeed traverses the whole low Country. You will thus be enabled to compare them together and see whether their Similarity or other Properties do not point out an Identity of Cause in their Formation.—At all Events you will probably consider them as of some Importance in the History of the Earth. If so, I shall be happy in affording you the least Gratification by transmitting them to you.
We have nothing new here in the literary World. You have probably seen the 2d. Vol. of the American Phil. Transactions. Tho’ they may not give the European World the highest Idea of our Progress I am well pleased that we have such a Repository of Facts.
In a Letter, received the other day from the President at Yale College Connecticut, there is the following Paragraph—“Near New Lebanon, 18 Miles East of Albany, now lives an Indian about 50, who for near two Years past, has been gradually whitening. It began on his Breast, and has transfused itself throughout the whole Body to the Extremities. Above half his Hands and Fingers and half his Feet and Toes are yet of the Indian Colour and his Face pied. The Skin on the other Parts is become a clear English White with English Ruddiness. The Complexion and Colour of his Skin is even clearer and fairer than most white Persons with whom he has been compared. He has had no Sickness but has continued all the while in good Health.”—The Fact being so well authenticated, I thought it worth your Perusal. I know the Albinos are found among the Indians, especially the southern, as well as I recollect Buffon, but I doubt whether this gradual Conversion, together with the Ruddiness acquired, be mentioned by any one. It differs remarkably in the last particular from what the poor Black experiences.—It seems as if Nature had absolutely denied to him the Possibility of ever acquiring the Complexion of the Whites.
I have lately imported the Phil: Transactions of the London Society for 3 or 4 years past, in which I find a particular Account of some of the curious astronomical Discoveries you were so obliging as to communicate to me. Would the Transactions of the royal Academy at Paris be a valuable Acquisition to us? If so, we would import them annually.
I am happy to inform you that your nephew is studious, and promises to make a valuable Man. As far as my Assistance can be  advantageous to him, it shall not be wanting. I hope the best supporters to our Republic will go forth from our University, and that with the Assistance of Science, Time will only serve to give her more and more Stability. Sure I am, and I believe you will rejoice to hear it, that the Spirit of Republicanism is infinitely more pure as well as more ardent in the rising Generation than among any other Class of Citizens.
You see from this how little we have here that is worth sending to you across the Atlantic. If however this letter be the Means of inducing you to continue a Correspondence so advantageous to me, and which I value so much, I shall think myself fortunate in sending it.
I am Dr. Sir with the sincerest Respect & Esteem Yr. Servt. & Friend,

Js. Madison


Your Book is read here, by every one who can get a View of it, with the greatest Avidity.—I flatter myself you would favour our University with some Copies, and I have not yet relinquished the Hope.

